Citation Nr: 1532630	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  05-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound, right (major) medial upper arm and shell fragment wound to the right upper arm antecubital fossa with retained metallic foreign bodies (residuals of a Muscle Group V injury).  

2.  Entitlement to a separate compensable rating for residuals of a Muscle Group VI injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from August 1966 to June 1969.  This case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2005 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA) that, inter alia, continued a 30 percent rating for residuals of a Muscle Group V injury.  In March 2008, a Travel Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  

In a May 2008 decision, the Board denied a rating excess of 30 percent for Muscle Group V injury.  The Veteran appealed that decision to the Court, resulting in a June 2009 Joint Motion for Remand (JMR) by the parties.  A June 2009 Court Order remanded the matter for compliance with the instructions in the JMR.  Following additional development, the Board again denied an increased rating in November 2010.  The Veteran appealed that decision to the Court, resulting in a May 2011 JMR by the parties and, that same month, a Court Order again remaining the matter for compliance with the JMR terms.  In December 2011, the Board remanded the matter for additional development, to include a VA examination.  

[The May 2011 JMR also instructed the Board to consider whether there was a reasonably raised claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Board's December 2011 remand found that a TDIU claim was raised by the record and remanded the matter for notice and RO initial adjudication.  Such claim was denied by the RO in April 2014; however, that decision did not take into account evidence submitted prior to the decision (see March 2015 VA EP 930 Memo), and the April 2014 decision was not final.  The claim was readjudicated in April 2015, and the Veteran has not yet initiated an appeal.  Consequently, the Board does not now have jurisdiction to consider the matter of TDIU.]

The issue of entitlement to a separate compensable rating for Muscle Group VI injury is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's Muscle Group V injury residuals of gunshot/shell fragment wound to the right (major) arm are manifested by loss of power, weakness, fatigue, pain, loss of deep fascia, soft flabby muscles in the wound area, and measurable atrophy, reasonably consistent with severe injury; compensable limitation of forearm motion or ankylosis of the elbow is not shown. 


CONCLUSION OF LAW

A 40 percent rating is warranted for Muscle Group V injury residuals of a right arm gunshot/shell fragment wound.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.56, 4.73, Diagnostic Code (Code) 5305 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A June 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman, 19 Vet. App. 473, 484-89 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007), a March 2006 letter informed the Veteran of disability rating and effective date criteria.  The case was thereafter readjudicated in a February 2007 statement of the case (SOC).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in October 2005 and, pursuant to the Board's December 2011 remand, in February 2014.  The record also contains VA examinations from June 2002 and March 2003, obtained during prior adjudications.  Veterans Health Administration (VHA) medical advisory opinions were secured in October 2009 and January 2010 (with supplement dated in March 2010).  Taken together, the 
Board finds that VA examination reports and VHA opinions contain sufficient findings and informed discussion of the pertinent history and features of the Muscle Group V injury to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  With respect to the issue decided herein, the terms of the June 2009 and May 2011 JMRs and the Board's December 2011 remand have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

[The Board acknowledges that additional development is required for consideration of a separate rating for Muscle Group VI injury residuals (as required by the terms of the prior JMRs).  However, given that the development undertaken thus far indicates that an increased rating is warranted for the (already service-connected) Muscle Group V disability, the Board sees no reason to delay the award of an increased rating to the extent shown warranted by the evidence already of record.]	

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations potentially apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7. 

Under the Rating Schedule, muscle disabilities are evaluated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The criteria for determining how to classify a muscle injury are set forth in 38 C.F.R. § 4.56, and include type of injury, history and complaints, and objective findings.  For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c). 

The Veteran's right arm gunshot/shell fragment wound residuals are currently rated 30 percent under Code 5306 (for moderately severe Muscle Group V injury).  A moderately severe muscle injury involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular scarring.  There must be evidence of a hospitalization for a prolonged period in service for treatment of a wound of severe grade.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up with work requirements, if present, must be considered.  The objective findings are entrance and, if present, exit scars that are relatively large and so situated as to indicate a track of a missile through important muscle groups.  There are indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability results from a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The record must show evidence of hospitalization for a prolonged period for treatment of wound and consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include evidence of ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; loss of deep fascia or muscle substance on palpation or soft flabby muscles in wound area; abnormal swelling and hardening in contraction.  In addition tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

While serving in Vietnam, the Veteran sustained a right medial upper arm gunshot wound and a right upper arm, antecubital fossa shell fragment wound, and was hospitalized for six days in December 1967.  Wound treatment included debridement.  His sutures were removed two weeks after the injury, and he returned to regular duty.  The Veteran is right-handed.  See 1978 VA examination report.  Service connection for residuals of a gunshot wound, right (major) medial upper arm, and a shell fragment wound right upper arm antecubital fossa with retained metallic foreign bodies was ultimately granted in August 1978, and a 20 percent rating was assigned. 

On June 2002 VA examination, the Veteran complained of increased pain and weakness in the right elbow, made worse with activity such as mowing grass, raking leaves, or shoveling snow.  He took Aspirin for pain.  Examination of the right upper extremity revealed scars around the right elbow in the antecubital area.  There was a 1-inch scar that was the entrance wound for the missile.  There was a 4-inch scar on the medial side of the arm, three inches above the antecubital area that was the exit wound.  There was a small 1-inch scar above that area.  The right elbow itself easily flexed from 0 degrees to 150 degrees, with 90 degrees of pronation and 90 degrees of supination.  The motion was without pain and without weakness.  The circumference of the right arm was 14.5 inches and the circumference of the left arm was 14 inches.  The circumference of each forearm was 12 inches.  There was no weakness noted in either extremity.  There was mild scar tissue noted on the triceps muscle above the right elbow adjacent to the area of the wound.  The Veteran complained of numbness of the right thumb tip on the ulnar side for the past year.  The examiner saw no weakness in the muscles of the hand.  There was a negative Tinel over the median and ulnar nerves of the right upper extremity.  X-rays of the right elbow from March 2002 showed a few small foreign bodies in the soft tissues above the right elbow.  The elbow joint itself was normal with no evidence of arthritis.  The elbow had no lack of endurance or coordination.  There was mild residual scar tissue involving the triceps but that did not limit motion.  The examiner also noted that he did not find any significant motor weakness or nerve loss, and concluded that there was no significant disability noted. 

A July 2002 rating decision increased the rating, to 30 percent, under Code 5306 (for Muscle Group VI injury) including the triceps muscle (which controls extension of the elbow). 

The Veteran was re-examined by the same VA doctor in March 2003.  It was noted that his complaints included right arm nerve damage.  He reported pain in the right elbow and pointed to an area 2 inches above the olecranon over the medial aspect of the triceps muscle.  There was no local swelling or tenderness.  Physical examination of the right upper extremity revealed no swelling and no crepitus with motion.  There was no local tenderness over the joint itself.  The right elbow easily flexed from 0 to 150 degrees without pain or weakness.  Pronation and supination of 90 degrees in either direction were noted to be without pain or weakness.  The examiner explained that the foreign bodies were above the joint itself and there was no evidence of arthritis on examination or on X-rays.  There was no evidence of nerve loss in the right hand; sensation was intact.  There was a negative Tinel sign over the ulnar nerve at the medial elbow and over the radial and median nerves at the wrist.  The diagnoses included: complaint of damage in the right elbow with no objective findings on examination and no disability noted; complaint of foreign bodies and traumatic arthritis of the right elbow secondary to a gunshot wound with no objective findings of arthritis on examination and no disability noted; complaint of nerve damage in the right arm due to gunshot wound with no objective findings on examination and no disability noted.  

In October 2005, the same VA physician again examined the Veteran, and noted "18 months ago his right biceps tendon 'let go' at its insertion on the anterior antecubital area of the right elbow."  On examination, the right elbow flexed easily from 0 to 150 degrees without pain, but with moderate weakness because of loss of right biceps function.  Pronation and supination were full, with no weakness or pain.  The diagnosis was status following gunshot wound to the right medial arm anterior elbow, with a few small retained foreign bodies.  There is no arthritis of the right elbow.  The examiner concluded that the Veteran "has had a significant rupture of the biceps tendon insertion on the forearm that, more likely than not, is secondary to the gunshot wound. . . .  There is moderately severe loss of group V on his dominant side." 

The November 2005 rating decision on appeal re-rated the Veteran's right arm disability under Code 5305.  Code 5305 pertains to Muscle Group V which rates elbow supination and flexion, including the biceps muscle. 

At the 2008 hearing before the undersigned, the Veteran reported that his right arm condition had not changed significantly and that he had not received any medical treatment for the disability since the October 2005 VA examination.  He testified extensively about the right arm biceps tendon rupture. 

An October 2009 VHA opinion concluded that "the rupture of the biceps tendon insertion on the forearm noted in the October 2005 VA [examination report] was likely not secondary to a gunshot wound."  The expert explained that "[m]ore likely, it occurred as a natural process of aging" and explained that "[t]he biceps tendon insertion is in the forearm not technically in the antecubital space nor in the upper arm where the gunshot wound occurred."  He further explained that "[t]hese tendon ruptures occur naturally with aging and tendinosis of the tendons and with moderate use."  The expert opined that the muscle injury was moderately severe; and that there was no significant neurological damage, despite complaints of numbness on the tip of his right thumb on the ulnar side only, nor significant loss of supination or triceps strength. 

Another VHA opinion was requested to address the unanswered questions with respect to the severity of the muscle injuries.  The January 2010 VHA opinion and the March 2010 clarification by another expert stated that the Veteran "barely qualified" for a moderately severe muscle injury.  It was initially noted that there was "no specific reference to deep scarring or detection of scarring involving muscle or fascia by palpation on any of the examining physicians."  The second expert noted that "flexion and supination are somewhat weakened as a result of the rupture of the biceps tendon."  He also stated that "power and endurance are weakened somewhat as a result of fascial scarring and occurred especially since the biceps tendon rupture."

On February 2014 VA examination, the Veteran reported difficulty with tasks such as pull starting an engine and shoveling snow.  He also reported taking a daily pain reliever.  The examiner indicated that there was an injury to Muscle Group V on the right side with associated entrance and exit scars, small or linear, indicating short track of missile through muscle tissue.  He had some loss of deep fascia, some impairment of muscle tonus, and soft flabby muscles in the wound area.  The cardinal signs of muscle disability included loss of power, weakness, lowered threshold of fatigue, and pain, all consistent at a more severe level.  Elbow flexion was less than normal strength (4/5).  There was measurable atrophy of 1 cm of the right bicep. 

VA treatment records and the Veteran's statements during the time period in question generally note pain and fatigue in his right elbow, along with associated difficulties with everyday tasks, such as light construction and yard work.  (See, e.g., July 2005 VA treatment record, April 2007 statement, and August 2010 statement.  

While it is not clear that the Veteran exhibits the level of functional impairment contemplated by the Rating Schedule for severe muscle injury, the regulation in question is clear that loss of deep fascia and muscle substance and soft flabby muscles in the wound area are objective findings associated with severe muscle injury.  Additionally, measurable atrophy is a sign of severe muscle disability.  Thus, considering the medical evidence of record in a light most favorable to the Veteran, and resolving (as required under 38 C.F.R. § 4.3) reasonable doubt regarding degree of disability in the Veteran's favor, the Board concludes that a 40 percent rating (the maximum schedular rating) for severe Muscle Group V injury of the dominant hand is warranted.  

The Board has considered whether referral of this matter for extraschedular consideration is warranted.  However, the symptoms and functional limitations shown by the probative evidence of record are encompassed by the criteria for the 40 percent schedular rating assigned (pain, fatigue, weakness, loss of power).  Therefore, those criteria are not inadequate and referral for extraschedular consideration is not warranted.  See 38 U.S.C.A. § 3 .321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An increased (to 40 percent) rating is granted for Muscle Group V injury residuals of right arm gunshot/shell fragment wounds, subject to the regulations governing payment of monetary awards. 


REMAND

In the June 2009 and May 2011 JMRs, the Board was instructed to consider whether the Veteran was entitled to a separate compensable rating for a Muscle Group VI injury, with consideration of 38 C.F.R. § 4.56(b).  This instruction was based on the report of a June 2002 VA examination, in which the examiner noted scar tissue (i.e., muscle damage) on the Veteran's right triceps muscle, near the area of the wound that caused the Muscle Group V disability.  

On February 2014 VA muscle injuries examination, the examiner noted injury to Muscle Group V alone.  It is not clear from the report, as there is no comment on the June 2002 examiner's findings, whether this represents a finding that there is no scar tissue on the triceps muscle, that such scar tissue is unrelated to the injury (gunshot wound) in service, or whether such discussion was omitted merely because there is no apparent functional impairment of Group VI.  Clarification of the February 2014 opinion is needed for compliance with the Joint Motion directive.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the Veteran's record to the February 2014 VA examiner for further review and a medical opinion regarding whether there is any injury with muscle damage to Muscle Group VI of the Veteran's right arm related to the gunshot wound in service (that caused the Muscle Group V injury).  [If further examination is necessary to address the questions, such should be arranged; if that examiner is unavailable, the AOJ should arrange for another appropriate examiner to review the record (and conduct an examination, if needed) and respond to the questions posed.]  The entire record must be reviewed by the examiner in conjunction with the examination.

Based on review of the Veteran's record (and examination, if needed), the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran has Muscle Group VI muscle damage related to the gunshot wound in service that caused the Muscle Group V injury.  In rendering an opinion, the examiner must specifically comment on the January 2002 VA examination report (noting scar tissue on the triceps muscle), the October 2009 VHA opinion (opining that entitlement to compensation for Group VI injury was warranted), the March 2010 VHA opinion (noting cutaneous scars posteriorly but no palpable loss of triceps muscle or tendons), and the February 2014 VA examination (noting only Group V injuries).

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

2.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


